Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitations a first gate metal layer, located between the interlayer insulating layer and the base substrate and comprising a second power signal line extending in a second direction and a first block electrode electrically connected to the second power signal line; a first gate insulating layer, located between the base substrate and the first gate metal layer: and a second gate metal layer, located between the first gate insulating layer and the base substrate and comprising a second block electrode; wherein: the first signal line and the second signal line have an overlapping area and are electrically connected through a via hole, running through the first insulating layer, to form a first power signal line; the second power signal line is electrically connected to the first signal line through a via hole running through the interlayer insulating layer; the second block electrode and the first block electrode overlap to form a storage capacitor the second power signal line is electrically connected to the first signal line through the first block electrode. The closest prior art reference WO 2018223630A1 (Zhu) does not teach nor suggest these claim limitations in combination with the other limitations as set forth in the claims. Claims 6-23 depend from this claim and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        


/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        06/12/22